             Case 1:19-cv-06287-CM Document 22 Filed 12/06/19 Page 1 of 4




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF NEW YORK

JOSEPH A. CARTAGENA and SNEAKER                                    CASE NO. I : l9-CV-06287 -CM
ADDICT TOURING, LLC,

                                       Plaintiffs,
            v.
HOMELAND INSURANCE COMPANY
OF NEW YORK,

                                       Defendant.                  DECEMBER 6, 2OI9

                         PLAINTIFFS' RESPONSE RE: COURT'S ORDER
                        CONVERTING MOTION TO DISMISS TO MOTION
                  FOR SUMMARY JUDGMENT AND SETTING TIME TO RESPOND


            Plaintiffs Joseph A. Cartagena and Sneaker Addict Touring, LLC (collectively

"Plaintiffs"), through their undersigned attorneys, respectfully submit their response to the

Court's Order Converting Motion to Dismiss to Motion for Summary Judgrnent and Setting

Time to Respond (CM/ECF #20) (the *Order').

            l.       In light of the Court's Order converting Defendant's Motion to Dismiss to a

Motion for Summary Judgrnent ("Motion for Summary Judgment") and on the record before the

Court, Plaintiffs respectfully request that the Court deny Defendant's Motion for Summary

Judgment and enter partial summary judgment in favor of Plaintiffs. See Bridgeway Corp. v.

citibank,20l F. 3d l3412nd cir. 2000).t

           2.        As set forth in Plaintiffs' Memorandum in Opposition to Defendant's Motion to

Dismiss (CM/ECF #10) ("Plaintiffs' Mem."), Plaintiffs purchased a "Music Professional

Liability Policy (the "Policy") from Homeland Insurance Company of New York ('Defendant").
I
    Plaintiffs acknowledge that Defendant intends to assert defenses additional to those asserted to date, such that entry
      of partial summary judgment in favor of Plaintiffs will not conclude this litigation.
            Case 1:19-cv-06287-CM Document 22 Filed 12/06/19 Page 2 of 4




        3.      The Policy insured against claims of infringement of "copyright infringement,

plagiarism, Piracy and misappropriation of ideas under implied contract or other

misappropriation of ideas or information."

        4.      In the lawsuit captioned Eric A. Elliott (p/ls/a) "Fly Havana" ("Elliott") v. Joseph

Anthony Cartagena (p/k/a "Fat Joe'), et al., Case No. I : l9-cv-01 988 (NRB) (the "Lawsuit"),

Elliott alleges that Plaintiffs, among others, "used and took credit for [Ellion's]...contributions to

the 2016 double platinum single   "All the Way Up" without providing [Elliott] his required

credit, compensation and ownership." Lawsuit at      lJl. In itself, this statement of Elliott's claims
against Plaintiffs clearly falls within the coverage of the Policy.

        5.      In the Defendant's Motion for Summary Judgment, Defendant, in addition to its

specious arguments that the claims asserted in the Lawsuit do not     fall within the coverage

provided by the Policy, claim that coverage is baned by an exclusion for claims asserted by a

joint venturer or independent contractor.

        6.      Plaintiffs have addressed this claim at pp. 6-7 of Plaintiffs' Mem. The allegations

in the Lawsuit do not remotely fit the definition of an "independent contractor" or "joint venture"

relationship between Plaintiffs and Elliott. Moreover, the Lawsuit not once uses the terms

independent contractor or joint venturer to describe   Elliott. On its face the Lawsuit   does not

contain anything that would allow Defendant to disclaim coverage under this exclusion.

        7.      In its Reply in Support of the Motion for Summary Judgment, Defendant cites

Florida law that insurance coverage disputes are to be determined solely on the allegations of, in

this case, the Lawsuit and the Policy. As noted above, coverage is clearly implicated under such

analysis.
           Case 1:19-cv-06287-CM Document 22 Filed 12/06/19 Page 3 of 4




          8.     Defendant fails, however, to bring to the Court's attention the principles that

"Any doubts regarding the duty to defend are resolved in favor of the insured.... Any doubts

regarding the application of an exclusion are resolved in favor of the insured." J.B.D.

Construction. Inc. v. Mid-Continent Casualty Co., 571 F. Appx. 918,92611Ith Cir. 2Ol4).

          WHEREFORE, Plaintiffs respectfully request that the Court deny Defendant's Motion

for Summary Judgment and enter partial summary judgment in favor of Plaintiffs on the issue of

whether the claims asserted by Elliott in the lawsuit are within the coverage provided by the

Policy.


                                               THE PLAINTIFFS
                                               JOSEPH A. CARTAGENA and
                                               SNEAKER ADDICT TOURING, LLC

                                               BY THEIR ATTORNEYS
                                               CUMMINGS & LOCKWOOD LLC


                                               /s/ John F. Carberry
                                                   John F. Carberry
                                                  William N. Wright
                                                  Cummings & Lockwood LLC
                                                  Six Landmark Square
                                                  Stamford, CT 06901
                                                  Tel: (203) 351-4280
                                                  Fa,x: (203) 708-3933
                                                  Email : jcarberry@cl-law.com
                                                          u
                                                              ^night@cl-law.com
            Case 1:19-cv-06287-CM Document 22 Filed 12/06/19 Page 4 of 4




                                       CERTIFICATE OF SERVICE

          I hereby certify that on December 6,2019, a copy of the foregoing was filed

electronically. Notice of this filing will be sent by e-mail to all parties by operation of the

court's electronic filing system. Parties may access this filing through the court's CM/ECF

system.




                                                       John F. Carberrv
                                                       John F. Carberry




s64   339s_1. docx   12   / 6 / 20t9




                                                  4
